Exhibit 10.34
June 27, 2008
Mr. Terry Fleckenstein
32759 Pine Circle
Temecula, CA 92592
Dear Terry:
I am pleased to offer you the position of Chief Claims Officer for First Mercury
Financial Corporation with the following compensation and benefits:

     
Base Salary:
  $265,000
 
   
Bonus:
  50% of Base Salary Annually
$100,000 Guaranteed for 2008, Paid in March 2009
 
   
Long-Term Incentive:
  35% of Base Salary
 
   
Sign-On Bonus:
  10,000 Shares of Restricted Stock to be vested over three (3) years
 
   
Benefits:
  Standard company benefits, including health, dental, 401K, etc. Inclusion in
Stock Option Plan as determined by the company Board of Directors.
 
   
Non-Solicitation:
  During employment and for a period of one (1) year following termination, you
will not solicit customers or employees of FMFC or its affiliates.
 
   
Moving Expenses:
  FMFC will reimburse you for all related moving expenses — to be settled at a
later date.

 



--------------------------------------------------------------------------------



 



Mr. Terry Fleckenstein
Page 2
June 27, 2008
I am very excited about you joining our organization.
Sincerely,

          FIRST MERCURY FINANCIAL CORPORATION

Richard H. Smith
Chairman, CEO & President
           

RHS:ee
Attachment

 